ODOM, J.
(dissenting). I respectfully dissent from the majority holding in this case, for the reason that in my opinion the deceased was an independent contractor. An independent contractor, under the act cited and quoted in the majority opinion, is one “who renders service, other than manual labor, for a specified recompense for a specified result either as a unit or a whole, under the control of his principal as to results of his work only and not as to the means by which such result is accomplished.” Act No. 85 of 1926, p. 113, sec. 3, subsec. 8.
Deceased and his partner contracted to build for defendant a derrick complete. The specified recompense was $65, and the specified result was the completed derrick. As to the means of building the derrick, the deceased and his partner were in no sense under the control or direction of defendant. They were under the control of defendant as to the result of the work only. All they had to do under the contract, in' order to receive the specified recompense, was to complete the derrick according to specifications. My associates concede, as I understand them, that in these essentials deceased was an independent contractor. But, in the majority opinion, it is stated:
“It being undisputed that the deceased, at the time of the accident, was performing manual labor for defendant, he was, under the plain and unambiguous language of the law, an employee of defendant, and as such, his widow and minor children are entitled to the compensation for his death that the act provides.”
In my opinion, a wrong interpretation has been placed upon the statute. It specifically provides and recognizes that a man may render two kinds of service for another. He may render service as an independent contractor — that is, to do work “for a specified recompense for a specified result” — or he may render service purely and simply as a laborer for a daily or weekly wage. In one case, he is under the control of his employer “as to the results of his work only,’’ and is excluded from the benefits of the statute; while, in the other, he works under the direction of his employer, and compensation is due in case of injury or death.
. Deceased was at the time of his death rendering service for defendant; but he was rendering that service as an independent contractor, and not as a laborer. The distinction between the two kinds of service is clearly and manifestly pointed out in the statute itself. The effect of the majority holding is that one cannot be an independent contractor if the service to be rendered in order to accomplish the specified result involves manual labor. To so hold, in my opinion, is to render null and ineffective that portion of the statute which provides that independent contractors are not entitled to compensation.
Under the statute, compensation is due if an employee is accidentally injured or killed while “performing services arising out of and incidental to his employment in the course of his employer’s trade, business or occupation in the following hazardous trades, businesses and occupations.” *188Act No. 20 of 1914, sec. 1. Following the above-quoted portion of the statute, the kinds of trades, businesses, and occupations deemed to be hazardous are enumerated, and palpably each and every one named involves manual labor. No house, railroad, sawmill, factory, or ofher structure can be built without manual labor; but all such structures may be undertaken or built by an independent contractor, who by express terms is denied compensation under the law.
Now, when a man undertakes to build a house, a derrick, or other structure as an independent contractor, what difference does it make in so far as his relation to his employer is concerned, under the law, whether he does the work with his hands, or hires it done by another? None whatever, in my opinion.
What occurred in the case at bar was that deceased and his partner agreed to build a derrick for defendant for $65. It is conceded that they were “under the control of his (their) principal as to the results of the work only and not as to the means by which such result is (was) accomplished.” They chose to do the work with their own hands, and while they were doing the work they were laborers, of course. But they were not employed to render service for defendant as laborers, but as independent contractors. As laborers, they were working for themselves, and not for defendant.
The judgment appealed from should have been reversed.